Citation Nr: 0636621	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left ankle 
tendonitis.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1998 along with three years unverified service from 
an earlier period.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board observes that although the veteran had been seeking 
entitlement to service connection for bilateral hearing loss, 
pursuant to a December 2002 rating, service connection was 
established for left ear hearing loss only.  Although the RO 
regarded that decision as a complete grant of benefits, the 
claim for right ear hearing loss remains on appeal, as the 
veteran's representative correctly observed in its April 2003 
statement of an Accredited Representative; the issues on 
appeal have been modified accordingly. 

In September 2001 and May 2004, the Board remanded the case 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in an August 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  The claims file does not include a current medical 
diagnosis of a left ankle condition.  

2.  The claims file does not include a current medical 
diagnosis of right ear hearing loss for VA compensation 
purposes.  



CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for left 
ankle tendonitis are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  The criteria for the award of service connection for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims as reflected in correspondence of February 2002 and 
July 2004.  His service medical records and all identified 
and authorized post-service medical records relevant to the 
issue on appeal have been requested or obtained.  Multiple 
examinations have been afforded.  The Board determines that 
further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Left Ankle

During service, the veteran reported approximately three 
separate (apparently acute) incidents of his left ankle 
dating, once in 1984, once in 1992 and once in 1997.  His 
separation examination reported a normal left ankle.  
Although the veteran reported left ankle pain at several post 
service VA examinations, no ankle disorder diagnosis was 
made.  Most recently, the veteran was afforded a VA 
examination in January 2005.  No significant abnormality was 
appreciated on X-ray.  There was no instability or evidence 
to support tendonitis.  The examiner specifically commented 
that there was no pathology to support a diagnosis.  Although 
the veteran does complain of pain, it has been held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Right Ear Hearing Loss

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with 38 C.F.R. § 3.385, since the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
speech recognition scores are not less than 94. 

The appellant has failed to provide any clinical evidence 
demonstrating that the requisites of 38 C.F.R. § 3.385, 
pertaining to proof of defective hearing disability, have 
been met.  He has not presented any competent, credible 
evidence indicating that a defective hearing disability that 
meets the requisites of 38 C.F.R. § 3.385 is presently 
manifested, including during the latest VA examinations on 
July 4, 2002 and July 15, 2002.  See also Degmetich v. Brown, 
8 Vet. App. 208 (1995), wherein the Court held "[t]his means 
that a claim for service connection must have been 
accompanied by evidence that established that the appellant 
currently had the claimed disability."  

Thus, given the lack of clinical evidence showing current 
defective hearing disability of the right ear that meets the 
criteria under 38 C.F.R. § 3.385, the claim of entitlement to 
service connection for bilateral defective hearing disability 
must be denied.

Conclusion

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorder was not shown in service, and the 
preponderance of the evidence is against the existence of the 
claimed disorders.  Accordingly, in the absence of a 
diagnosed left ankle disorder or right ear hearing loss 
disorder meeting the requirements of 38 C.F.R. § 3.385, these 
claims must be denied.  See Rabideau, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).


After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for left ankle tendonitis is denied. 

Service connection for right ear hearing loss is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


